Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on August 24, 2022 is acknowledged and has been entered.  Claims 1-20 are pending.  
Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL.

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 15887746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



New Grounds of Rejection
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60703415, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Multiple applications claimed as providing priority support also do not provide enabling support for the claims as currently recited.  In addition, applications 60739882, 60742305 and 60754396 also do not provide enabling support for the claims as currently recited.  The earliest application that claims priority and provides enabling support is 60774976. Therefore, the earliest priority date for these claims is February 21, 2006.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiendleder et al. (Rev. sci. tech. Off. int. Epiz., 2005, 24 (1), 354-377) in view of Dhallan et al. (US PgPub 20040137470; July 2004).
With regard to claim 1, Hiendleder teaches a method for preparing a preparation of amplified DNA derived from a maternal blood sample or a fraction thereof useful for measuring the amounts of fetal chromosome segments on one or more chromosomes of interest and one or more reference chromosomes, the method comprising: 
(b) preparing a preparation of amplified DNA by 
(i) hybridizing the chromosome segments with a plurality of target-specific probes and circularizing the hybridized probes by ligation (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described), 
(ii) removing non-circularized probes by exonucleolysis (p 357, top of col. 2, where the unreacted probes are removed using an exonuclease), and 
(iii) amplifying the circularized probes (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described); 
and (c) analyzing the preparation of the amplified DNA by measuring the amounts of the chromosome segments, wherein the measuring is performed irrespective of allele value (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described, see also Abstract and Table 1, where tools are described for analyzing genomic results).  
With regard to claim 3, Hiendleder teaches a method of claim 1, wherein the measuring comprises quantitative measurements without making allele calls (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described).  
With regard to claim 4, Hiendleder teaches a method of claim 1, wherein the measuring comprises labeling the amplification products with a detectable tag (p.357 col. 1, where fluorescent tags are included).  
With regard to claim 5, Hiendleder teaches a method of claim 1, wherein the measuring comprises hybridizing the amplification products with a fluorescent tag (p.357 col. 1, where fluorescent tags are included).  
With regard to claim 11, Hiendleder teaches a method for preparing a preparation of amplified DNA derived from a maternal blood sample or a fraction thereof useful for detecting aneuploidy of one or more chromosomes of interest in a fetus, the method comprising: 
(b) preparing a preparation of amplified DNA by 
(i) hybridizing the fetal and maternal chromosome segments with a plurality of target-specific probes and circularizing the hybridized probes by ligation (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described), 
(ii) removing non-circularized probes by exonucleolysis (p 357, top of col. 2, where the unreacted probes are removed using an exonuclease), and 
(iii) amplifying the circularized probes (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described); and 
(c) analyzing the preparation of the amplified DNA by measuring the amounts of chromosome segments from the one or more chromosomes of interest and the amounts of chromosome segments from the one or more reference chromosomes, wherein the measuring is performed irrespective of allele value, and detecting aneuploidy of the one or more chromosomes of interest using the measured amounts of chromosome segments from the one or more chromosomes of interest and the measured amounts of chromosome segments from the one or more reference chromosomes (p 357, bottom of col 1 to top of col 2 where the process of using molecular inversion probes are described, see also Abstract and Table 1, where tools are described for analyzing genomic results).  
With regard to claim 12, Hiendleder teaches a method of claim 11, wherein the ,measuring comprises measurement of alleles having 100% penetrance (all of p 357).  
With regard to claim 13, Hiendleder teaches a method of claim 11, wherein the measuring comprises quantitative measurements without making allele calls (p. 357, col. 1).  
With regard to claim 14, Hiendleder teaches a method of claim 11, wherein the measuring comprises labeling the amplification products with a detectable tag (p.357 col. 1, where fluorescent tags are included).  
With regard to claim 15, Hiendleder teaches a method of claim 11, wherein the measuring comprises hybridizing the amplification products with a fluorescent tag (p.357 col. 1, where fluorescent tags are included).  
Regarding claims 1-10 and 11 and 16-20, while Hiendleder teaches the steps of the method which include extraction of cell free nucleic acids and circularization of probes and where the method generally includes maternal or fetal samples, Hiendleder is not specific regarding the steps of detection of maternal and fetal samples.
With regard to claim 1 and 11, Dhallan teaches (a) extracting cell-free DNA from the maternal blood sample or fraction thereof, wherein the cell-free DNA comprises fetal and maternal chromosome segments, and wherein the cell-free DNA comprises chromosome segments from the one or more chromosomes of interest and the one or more reference chromosomes (Example 2, for example, where a specific chromosome is analyzed at specific SNPs, but the method can be extended to different chromosomes).
With regard to claim 2, Dhallan teaches a method of claim 1, wherein the measuring comprises measurement of alleles having 100% penetrance (Example 2, for example, where a specific chromosome is analyzed at specific SNPs, but the method can be extended to different chromosomes).  
With regard to claim 6, Dhallan teaches a method of claim 1, wherein the measuring comprises measuring the amounts of chromosome segments from the one or more chromosomes of interest and the amounts of chromosome segments from the one or more reference chromosomes (paragraph 47, for example, where a variety of chromosomes can be analyzed).
With regard to claim 7, Dhallan teaches a method of claim 1, wherein the method further comprises comparing the measured amounts of chromosome segments for the one or more chromosomes of interest from the maternal blood sample with the measured amounts of chromosome segments for the one or more reference chromosomes (paragraph 47, for example, where a variety of chromosomes can be analyzed, paragraph 369, where determination of aneuploidy is described).  
With regard to claim 8, Dhallan teaches a method of claim 1, wherein the method further comprises comparing the measured amounts of chromosome segments for the one or more chromosomes of interest from the maternal blood sample with measured amounts of chromosome segments for the one or more chromosomes of interest from maternal blood samples that are disomic for the one or more chromosomes of interest (paragraph 47, for example, where a variety of chromosomes can be analyzed, paragraph 369, where determination of aneuploidy is described).  
With regard to claim 9, Dhallan teaches a method of claim 1, wherein the measured amounts of chromosome segments from each chromosome are combined into a single measurement for each chromosome (paragraph 47, for example, where a variety of chromosomes can be analyzed, paragraph 369, where determination of aneuploidy is described).  
With regard to claim 10, Dhallan teaches a method of claim 1, wherein the chromosome segments from the one or more chromosomes of interest map to chromosome 13, 18, and/or 21 (paragraph 47, for example, where a variety of chromosomes can be analyzed).  
With regard to claim 16, Dhallan teaches a method of claim 11, wherein the method further comprises comparing the measured amounts of chromosome segments for the one or more chromosomes of interest from the maternal blood sample with measured amounts of chromosome segments for the one or more chromosomes of interest from maternal blood samples that are disomic for the one or more chromosomes of interest (paragraph 1054, for example, where stastical analysis is applied).  
With regard to claim 17, Dhallan teaches a method of claim 11, wherein the measured amounts of chromosome segments from each chromosome are combined into a single measurement for each chromosome (paragraph 47, for example, where a variety of chromosomes can be analyzed, paragraph 369, where determination of aneuploidy is described).  
With regard to claim 18, Dhallan teaches a method of claim 11, wherein the chromosome segments from the one or more chromosomes of interest map to chromosome 13, 18, and/or 21 (paragraph 47, for example, where a variety of chromosomes can be analyzed).  
With regard to claim 19, Dhallan teaches a method of claim 11, wherein the method comprises detecting aneuploidy at chromosome 13, 18, and/or 21 (paragraph 47, for example, where a variety of chromosomes can be analyzed, paragraph 369, where determination of aneuploidy is described).  
With regard to claim 20, Dhallan teaches a method of claim 11, wherein a statistical difference is detected by computing a standard deviation and/or a mean value for the measurement for each of the one or more chromosomes of interest and for each of the one or more reference chromosomes, and comparing the statistical difference to a threshold determined from normal samples (paragraph 1054, for example, where stastical analysis is applied).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Hiendleder to include the specific detection of chromosomal locations using the method as taught by Dhallan to arrive at the claimed invention with a reasonable expectation for success. Regarding this topic, Dhallan teaches “ the present invention is used to detect mutations, and chromosomal abnormalities including but not limited to translocation, transversion, monosomy, trisomy, and other aneuploidies, deletion, addition, amplification, fragment, translocation, and rearrangement. Numerous abnormalities can be detected simultaneously. The present invention also provides a non-invasive method to determine the sequence of fetal DNA from a sample of a pregnant female. The present invention can be used to detect any alternation in gene sequence as compared to the wild type sequence including but not limited to point mutation, reading frame shift, transition, transversion, addition, insertion, deletion, addition-deletion, frame-shift, missense, reverse mutation, and microsatellite alteration” (paragraph 41). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Hiendleder to include the specific detection of chromosomal locations using the method as taught by Dhallan to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Syvanen et al. (Nature Genetics Suppl, 2005, vol. 37, p S5-S10).

Conclusion
No Claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM